Citation Nr: 1027172	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-35 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for service connection for 
prostate cancer.

2.  Whether new and material evidence has been received to reopen 
the claim for service connection for hypertension, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969 and 
from December 1972 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2005, the RO 
denied service connection for prostate cancer.  The Veteran 
submitted statements continuing his assertions with respect to 
this claim in August 2005, September 2005, and October 2005.  In 
March 2006, the RO continued the denial of service connection for 
prostate cancer finding that the Veteran had not submitted new 
and material evidence, and denied service connection for 
hypertension finding that the Veteran had not submitted new and 
material evidence.  A notice of disagreement was received in 
April 2006, a statement of the case was issued in June 2006, and 
a substantive appeal was received in November 2006.

The Board considers the August 2005 decision as the decision on 
appeal with respect to the prostate cancer claim.  Statements 
submitted by the Veteran addressing his service in Vietnam in 
August 2005, September 2005, and October 2005 are considered as a 
continuance of the original claim, rather than a claim to reopen, 
as these statements are considered new and material evidence and 
were received prior to the expiration of the appeals period.  See 
38 CFR § 3.156(b).  Thus, even though the RO considered the issue 
as whether new and material evidence has been submitted, the 
Board considers the issue as reflected on the cover and will 
address the merits of this claim.

The Veteran also had appealed the issue of service connection for 
bilateral kidney cysts, but he withdrew his appeal of that issue 
during a hearing that was held at the RO before the undersigned 
acting Veterans Law Judge in April 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for hypertension on its merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on shore in the Republic of Vietnam during 
the Vietnam Era.

2.  The Veteran has prostate cancer.

3.  The RO denied service connection for hypertension in 
September 2003 and informed the Veteran of its decision at that 
time.  He did not appeal that decision.  

4.  Since that decision, evidence which relates to an 
unestablished fact necessary to substantiate the claim has been 
received.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer are 
met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  

2.  The September 2003 RO rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  

3.  The claim for service connection for hypertension is reopened 
based on new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In order 
to prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Where a Veteran who served for 90 days or more develops 
hypertension or prostate cancer to a degree of 10 percent or more 
within one year from separation from service, it may be presumed 
to have been incurred in service even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a Veteran served in the Republic of Vietnam during the Vietnam 
Era, he is presumed to have been exposed to herbicide agents.  38 
C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes prostate 
cancer as associated with exposure to herbicides.  See 38 C.F.R. 
§ 3.309(e).

Prostate cancer

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the claim is being 
granted, no further notification or assistance is necessary, and 
deciding the appeal is not prejudicial to the Veteran.

The Veteran seeks service connection for prostate cancer based on 
service in Vietnam.  The record shows he has a diagnosis of 
prostate cancer as reflected in Dallas VA Medical Center 
treatment records.  As prostate cancer is a disease that is 
presumptively related to service in the Republic of Vietnam, the 
determinative issue is whether he had service in country in 
Vietnam.

A March 2003 statement from the Veteran of record indicates that 
he had evacuated a sailor from the U.S.S. CHEMUNG (AO-20) after 
the sailor had sustained a chest injury.  The Veteran had stated 
that he had gone with that sailor to a hospital in Cam Ranh Bay 
by helicopter.

The Veteran's service personnel records indicate that he served 
aboard the U.S.S. CHEMUNG from January 1967 to March 1969, and 
that he was awarded the Vietnam Campaign Medal and the Vietnam 
Service Medal.  His discharge certificate for his May 1965 to May 
1969 service indicates that his military occupational specialty 
was hospital corpsman.  

The Veteran testified in April 2010 that while he was stationed 
on the U.S.S. CHEMUNG, a sailor on the ship sustained an injury 
from a gunmount.  The Veteran was a hospital corpsman at the time 
and treated him, providing triage and emergency medical care.  
The sailor's wounds were serious enough for him to have to be 
transported to shore, where there was a hospital with better 
medical facilities available.  The Veteran escorted the wounded 
sailor to shore.  He brought the wounded sailor to the field 
hospital and handed him over, then went back to ship after 
spending a small amount of time there getting supplies and 
looking at the hospital.  The Veteran presented a similar story 
in a statement in August 2005, and indicated that they had been 
transported to Vietnam by medevac helicopter.

The Veteran has submitted an April 2010 email from a fellow 
sailor who acknowledged that the Veteran had helped him after he 
had been injured, and that he had been transferred off of the 
U.S.S. CHEMUNG to Vietnam.  The Veteran indicated that this had 
occurred in 1968.

The Veteran also submitted deck logs from the U.S.S. CHEMUNG, one 
of which shows that a sailor was injured by a gunmount and 
sutured up.  A note from later that day indicates that two 
enlisted men were transferred to a hospital in Vietnam.  The 
Veteran has indicated that this was him and the injured sailor.  

The Board finds that collectively, the evidence tends to 
establish that the Veteran set foot on land in the Republic of 
Vietnam during the Vietnam Era.  Additionally, he now has 
prostate cancer.  Accordingly, presumptive service connection for 
prostate cancer based on Agent Orange exposure in Vietnam is 
warranted and will be granted.  

Hypertension 

Service connection was last denied by the RO for hypertension in 
September 2003.  The Veteran was informed of that decision at the 
time and did not appeal that decision and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time, 
hypertension had been shown, but not in service or to a degree of 
10 percent within one year of separation, and there was no 
competent evidence of a nexus between it and service.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The RO found that new and material evidence had not been received 
to reopen the claim in March 2006.  Although the RO may have 
determined that new and material evidence was not received to 
reopen the claim, the Board is not bound by that determination 
and must nevertheless consider whether new and material evidence 
has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

The Board finds that since the August 2003 decision, new and 
material evidence has been received.  There was previously 
evidence of a current hypertension disability.  However, there 
was no competent evidence of a nexus between it and service.  For 
evidence to be new and material evidence, it would have to make 
up for that fact.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
Veteran is a former hospital corpsman and as such, the Board 
finds that he has some degree of medical competence.  He has 
indicated in April 2010 testimony that stress from being onboard 
ship during service in 1967 caused his hypertension.  (Transcript 
at 28.)  That statement is new and material evidence of a nexus 
between the Veteran's current hypertension disability and 
service, and so the claim is reopened.  38 C.F.R. § 3.156.  


ORDER

The claim for service connection for prostate cancer as a result 
of Agent Orange exposure is granted, subject to the rules and 
payment of monetary benefits.

The claim for service connection for hypertension is reopened 
based on new and material evidence.  To this extent only, this 
claim is granted.


REMAND

The Veteran is a former hospital corpsman who has testified in 
April 2010 that stress from being aboard ship in service in 1967 
caused his hypertension.  He concedes that his hypertension was 
not found any earlier than 1985.  It is first documented in 
treatment records contained in the claims folder in September 
1992.  At that time, the Veteran stated that he had had it since 
at least 1986.  A VA examination as indicated below is required 
under 38 C.F.R. § 3.159.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his current 
hypertension disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examinations.  The examiner should 
offer an opinion with reasons as to 
whether it is at least as likely as not (a 
probability of at least 50 percent) that 
the Veteran's current hypertension 
disability is causally related to the 
Veteran's active duty service, including 
stress during service.  A rationale for 
any opinion offered must be provided.

2.  Thereafter, readjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


